DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.
Status of Claims
Claims 1 – 10 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the first guiding wheel  acting as a pivot allowing a rotation movement of the support element around the rotation axis when the wiper is in the second position”. In lines 3 – 4.  The limitation is vague in that it is unclear as to what exactly is being calamine.  In position 2, there is not rotation taking place.  Should this limitation recite in the third position?  For the purpose of examination, examiner will reject based on the rotation taking place in the third position.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker (U.S. Patent No. 3,644,956).
Regarding Independent Claim 1, Parker teaches a windshield wiper system (Fig. 1) for wiping a windshield (windshield, 10) of a vehicle (Fig. 1), wherein the wiper system (Fig. 1) includes: a wiper (windshield wipers, 25 and 26) mounted on a movable support element (actuating mechanism, 28); a guiding device (track, 70) for guiding the support element (28) along a predefined trajectory (Fig. 1); and a motor (motor, 105; Col. 4, lines 36 – 46) mounted on the support element (28) providing traction power to move the support element (28) along the predefined trajectory (Fig. 1); wherein the wiper system (Fig. 1) is configured to move the wiper (25 and 26), relative to the windshield (10), with a translation movement between first (30; Fig. 1) and second positions (31; Fig. 1), and with a rotation movement around a rotation axis (Annotated Fig. 1) perpendicular to the windshield (10) between the second position (31) and a third position (park; Col. 5, line 67 – Col. 6, line 6).  

    PNG
    media_image1.png
    490
    656
    media_image1.png
    Greyscale

Regarding Claim 2, Parker teaches the wiper system (Fig. 1) wherein: the guiding device (70) includes a first rail (71) and a second rail (70; Fig. 1); the first rail (71) is configured to guide the support element (28) in translation between the first (30) and second (31) positions; and the second rail  (70) comprises a first portion of the second rail (linear portion of 70) and a second portion (auxiliary track, 110) of the second rail (Fig. 1), the first portion of the second rail (70) being parallel to the first rail and configured to guide the support element in translation between the first (30) and second (31) positions (Fig. 1), and the second portion (110) of the second rail extending from the first portion of the second rail with a curved shape (Fig. 1) around the rotation axis, the second portion of the second rail (110) being further configured to guide the support element (element 42 of support mechanism, 28) in rotation around the rotation axis (Annotated Fig. 1) between the second (31) and third positions  (park; Col. 5, line 44  – Col. 6, line 6).  
Regarding Claim 3, Parker teaches the wiper system (Fig. 1) further comprising a first guiding wheel (79) engaged with the first rail (71) and one or several second guiding wheels (74 and 75) engaged with the second rail (70), the first guiding wheel (75) acting as a pivot allowing a rotation movement of the support element (28) around the rotation axis (Annotated Fig. 1) when the wiper is in the third position (park; Col. 5, line 44  – Col. 6, line 6).
Regarding Claim 4, Parker teaches the wiper system (Fig. 1) wherein the wiper (25, 26) is fixed on the support element (28) with no degree of freedom in rotation (Fig. 1).  
Regarding Claim 6, Parker teaches the wiper system (Fig. 1)  wherein the motor (105) is an electric motor (Col. 4, line 35).  
Regarding Independent Claim 8, Parker teaches a vehicle including a windshield (10) and a windshield wiper system (Fig. 1) for cleaning the windshield (10), wherein the wiper system includes: a wiper (25 and 26) mounted on a movable support element (28); a guiding device (70) for guiding the support element (28) along a predefined trajectory (Fig. 1); and a motor (105) mounted on the support element (28) providing traction power to move the support element along the predefined trajectory Col. 4, lines 36 – 46; Fig. 1) wherein the wiper system is configured to move the wiper (25, 26), relative to the windshield (10), with a translation movement between first (30) and second (31) positions (Fig. 1), and with a rotation movement around a rotation axis (Annotated Fig. 1) perpendicular to the windshield (10) between the second position (31) and a third position (park; Col. 5, line 67 – Col. 6, line 6).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Parker (U.S. Patent No. 3,644,956).
Regarding Claim 5, Parker teaches the windshield wiper system (Fig. 1) wherein the guiding device (70) includes at least one linear guiding rail (70 and 71) configured to guide the support element (28) in translation between the first (30) and second (31) positions (Fig. 1).
Parker does not teach the wiper system further includes an additional motor mounted on the support element and connected to the wiper so as to rotate the wiper around the rotation axis, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an additional motor, as claimed since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.   
Regarding Claim 10, Parker teaches a vehicle but fails to explicitly teach wherein the vehicle is an industrial vehicle, however, it would have been an obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Parker to explicitly teach an industrial vehicle as required by claim since such a modification would have involved a mere change in a component. A change of one vehicle to another is generally recognized as being within the level of ordinary skill in the art.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Parker (U.S. Patent No. 3,644,956) in view of Gaucher et al. (U.S. Patent No. 10,336,301 B2). 
Regarding Claim 7, Parker teaches all of the elements of claim 8 as discussed above.
Parker does not explicitly teach the windshield wiper system wherein the guiding device includes a rack and the motor drives a pinion coupled to the rack. 
Gaucher, however, teaches the windshield wiper system wherein the guiding device (device, 2; Fig. 1)  includes a rack (rack, 20) and the motor (motor assembly, 8) drives (via drive shaft, 6) a pinion (fixed pinion, 18)  coupled to the rack (20; Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Parker to further include the guiding device includes a rack and the motor drives a pinion coupled to the rack, as taught by Gaucher, Since a rack and pinion is an equivalent structure known in the art. Therefore, because these two guide devices are art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the first and second rails of Parker for a rack and pinion as claimed.

Claim 9 is are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent No. 3,644,956) in view of Jeuffe (EP 1 571 068 A1). 
Regarding claim 9, Parker teaches all of the elements of claim 8 as discussed above.
Parker does not explicitly teach the vehicle of claim 8 further comprising a protection screen arranged at an edge of the windshield and being configured to hide the wiper of the wiper system when the wiper is in the first position.  
Jeuffe, however, teaches a protection screen (tilting flap, 9) arranged at an edge of the windshield (2) and being configured to hide the wiper (4) of the wiper system (Fig. 1) when the wiper is in the first position (Fig. 1; Paragraphs [0028] and [0029]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Parker to further include a protection screen arranged at an edge of the windshield and being configured to hide the wiper of the wiper system when the wiper is in the first position, as taught by Jeuffe, to provide a device where the wiper is located outside of the drivers field of vision, thus providing safer driving conditions to the driver.
Response to Arguments
Applicant’s arguments, filed April 26, 2022  with respect to rejected claims 1 – 10 under 35 U.S.C 103 have been fully considered and are persuasive; therefore, the rejection has been withdrawn, however, after further consideration and in view of the amendments presented, a new grounds of rejection has been made. 
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723